Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain in the instant application, all of which are ready for consideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Gencarella, Michael (Registration No. 44703 0 on 3/22/22.
 IN THE CLAIMS
This listing of claims will replace all previous versions.
1.  (currently amended) A method, comprising:
	disabling access by one or more processors of a plurality of storage nodes of the storage system to a first memory of a storage unit of the storage system through an interlock, wherein each of the plurality of storage nodes generate error correction coded data stripes and write the data stripes across the plurality of storage nodes;
	persisting configuration information for a controller of the storage unit in the first memory to a second memory in the storage unit, the second memory including solid state memory; and
	modifying, by the one or more processors of the storage system, the configuration information in the first memory to provide further configuration information, with access enabled by the interlock and responsive to completing the persisting, wherein the controller is configured to provide the interlock in the storage unit that disables and enables access by the one or more processors of the plurality of storage nodes to the first memory in the storage unit, the configuration information specifies a format of data layout in a RAM (random access memory), each of the plurality of storage nodes configurable to perform an upgrade to the storage system by writing further configuration information to the first memory.

2.   The method of claim 1, further comprising:
detecting the disabling by accessing one or more bits of one or more registers.

3.   The method of claim 1, wherein the persisted configuration information represents a first state and the further configuration information modifies a data layout applied to data associated with the first state.

4.   The method of claim 1, wherein the method is achieved without power cycling the storage system.

5.   The method of claim 1, wherein the persisting is supported by an energy reserve.

6.   (currently amended) The method of claim 1, wherein the storage system comprises a plurality of storage nodes organized as a storage cluster, with the one or more processors of the storage system being in the storage nodes and the persisting occurring in a storage unit having the first memory, the second memory and an energy reserve.

7.   (currently amended) The method of claim 1, wherein:
	the persisting comprises writing contents of a RAM (random access memory) as the first memory to the second memory during a power interruption.

8.  (currently amended) A storage system, comprising:
	a first memory in each of a plurality of storage units of the storage system, configurable to contain configuration information;
	a solid-state memory in each of the plurality of storage units of the storage system, configurable for storage of data;

	a controller in each of the plurality of storage units of the storage system, coupled to the first memory and the solid-state memory, the controller configurable to provide an interlock in the storage unit that disables and enables access by the one or more processors of the plurality of storage nodes to the first memory in the storage unit; and
	the controller further configurable to persist configuration information in the first memory to the solid-state memory in the storage unit, responsive to the interlock disabling the access by the one or more processors to the first memory, wherein the configuration information specifies a format of data layout in a RAM (random access memory) each of the plurality of storage nodes configurable to perform an upgrade to the storage system by writing further configuration information to the first memory. 

9.   The storage system of claim 8, further comprising:
	the controller having one or more bits to which the one or more processors have write access to request that the controller persists the configuration information, as a portion of the interlock.

10.   The storage system of claim 8, wherein:
	the configuration information and the further configuration information specify a configuration of a PLD (programmable logic device).

11.   Cancelled

12.   The storage system of claim 8, wherein:
	the controller comprises a PLD (programmable logic device).

13.   The storage system of claim 8, further comprising:


14.   The storage system of claim 8, further comprising:
	the controller configured to perform the upgrade as a non-disruptive upgrade without power cycling.

15.  (currently amended)  A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor in a storage system, cause the processor to perform a method comprising:
	disabling access by one or more processors of a plurality of storage nodes of the storage system to a first memory of a storage unit of the storage system through an interlock, wherein each of the plurality of storage nodes generate error correction coded data stripes and write the data stripes across the plurality of storage nodes;
	detecting the disabling;
persisting configuration information for a controller of the storage unit in the first memory to a second memory in the storage unit, the second memory including solid state memory; and
	modifying, by the one or more processors of the storage system, the configuration information in the first memory to provide further configuration information, with access enabled by the interlock and responsive to completing the persisting, wherein the controller is configured to provide the interlock in the storage unit that disables and enables access by the one or more processors of the plurality of storage nodes to the first memory in the storage unit, the configuration information specifies a format of data layout in a RAM (random access memory) each of the plurality of storage nodes configurable to perform an upgrade to the storage system by writing further configuration information to the first memory.

16.   The computer-readable media of claim 15, wherein detecting the disabling includes accessing one or more bits of one or more registers.



18.   The computer-readable media of claim 15, wherein the method is achieved without power cycling the storage system.

19.   The computer-readable media of claim 15, wherein the persisting is supported by an energy reserve.

20.   The computer-readable media of claim 15, wherein the storage system comprises a plurality of storage nodes organized as a storage cluster, with the one or more processors of the storage system being in the storage nodes and the persisting occurring in a storage unit having the first memory, the solid-state memory and an energy reserve.

Allowable Subject Matter
Claims 1-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1, 8, 15 are directed to one or more method, system and tangible, non-transitory,
computer-readable media describing hardware support for non-disruptive storage system upgrades. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  In particular, the claimed limitation(s) below appear to distinguish the claims over the cited art, which can be found in the independent claims to include the following limitations, in combination with limitations not explicitly reproduced below, which pertain to: disabling access by one or more processors of a plurality of storage nodes of the storage system to a first memory of a storage unit of the storage system through an interlock, wherein each of the plurality of storage nodes generate error correction coded data stripes and write the data stripes across the plurality of storage nodes … wherein the controller is configured to provide the interlock in the storage unit that disables and enables access by the one or more processors of the plurality of storage nodes to the first memory in the storage unit, the configuration information specifies a 
	The most relevant prior art found is understood to include: Gyl et al. (US PGPUB # 20100268867), Krishnamurthy (US patent # 8880802), Yellai (US patent # 8190720), Kelly et al (US PGPUB # 20160118121) and Hayes (US patent # 8874836).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133



/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133